Exhibit 10.3

CBRE GROUP, INC.

EXECUTIVE BONUS PLAN

Dated February 21, 2014

 

1. PLAN OBJECTIVE

The Executive Bonus Plan (“EBP” or the “Plan”) has been designed to reward and
encourage the efforts of the executive officers of CBRE Group, Inc. (“CBRE” or
the “Company”) to successfully attain the Company’s goals by directly tying the
Participant’s compensation to Company and individual results. The EBP is also
designed to (a) provide competitive compensation opportunities for executive
officers and (b) assist in retaining and attracting key employees for CBRE.

 

2. EFFECTIVENESS AND PLAN YEAR

The Plan is dated the first date set forth above and is effective in respect of
the 2013 Plan Year (as defined below) such that it shall apply in respect of
Awards (as defined below) in respect of such Plan Year even though the Plan is
being entered into after the end of such Plan Year but before such Awards are
paid. The Plan will remain in effect until suspended, amended, terminated or
otherwise altered in accordance with Section 10 hereof. The Plan supersedes and
replaces, in total, all prior versions of the Plan or any other bonus
guarantees. A “Plan Year” starts on January 1 and ends December 31 of the same
year.

 

3. PLAN ADMINISTRATION

Human Resources will administer the Plan, including participation, eligibility
criteria and payment of Awards, subject to final review and approval by the
Chief Executive Officer and the Board of Directors. The Board of Directors may
delegate any of its duties hereunder in its discretion to its Compensation
Committee (the “Committee”).

 

4. ELIGIBILITY

 

4.1 Eligibility for participation in the EBP and receipt of bonus awards
pursuant to the terms and conditions of the Plan (“Awards”) will be limited to
the Chief Executive Officer and other executive officers specifically designated
and approved by the Chief Executive Officer and the Board of Directors each year
(the CEO and such other officers so designated and approved, “Participants”).
Unless otherwise specifically approved by the Chief Executive Officer and the
Board of Directors, executive officers who participate in any other Company
bonus plan, as well as executive officers who are paid on a commission basis or
participate in the bonus plan for commissioned salespersons, are not eligible to
participate in the EBP.

 

4.2 Participation for a Participant begins on the first day of employment or the
designated effective date of a Participant’s eligibility to participate in the
Plan. Eligibility for the Plan does not guarantee payment of an Award because
payment is dependent upon earning the Award and the other provisions of the
Plan, including both individual and Company performance.

 

1



--------------------------------------------------------------------------------

4.3 Participants who are newly hired, transfer to a new position or become
eligible to participate during a Plan Year are eligible to earn an Award as
follows:

 

  (a) Newly-hired or newly-eligible Participants will be eligible for a
pro-rated Award based on the number of full weeks worked in the eligible
position from the first date of employment or the designated effective date
during the Plan Year.

 

  (b) Participants who transfer to a new position that is not then eligible for
the Plan will be eligible for a prorated Award based on the number of full weeks
worked in the eligible position during the Plan Year.

 

  (c) Participants who transfer or are promoted to another position and remain
eligible for the Plan under the new position will be eligible to earn a prorated
Award for each position based on the number of full weeks worked in each
position during the Plan Year. Eligibility to earn Awards will be based on the
number of full weeks the Participant worked in each position and the applicable
Target Awards and/or ratings for each position.

 

4.4 If the employment status of a Participant changes prior to the Payment Date
(as defined below), eligibility for an Award will depend on the reason for the
status change:

 

  (a) Resignation or voluntary termination for any reason: Eligibility for
Awards is forfeited on resignation or voluntary termination by the Participant
for any reason before the Payment Date.

 

  (b) Involuntary termination for Cause: Eligibility for Awards is forfeited on
involuntary termination by the Company for Cause before the Payment Date. As
used herein, the term “Cause” shall mean: (i) an uncured material breach by a
Participant of one or more of the material terms and conditions of such
Participant’s employment agreement, (ii) a material violation by a Participant
of the Company’s published policies without permission or just cause, (iii) a
Participant’s substantial and continuing non-performance under such
Participant’s employment agreement, (iv) any act of fraud, embezzlement or other
dishonesty in connection with a Participant’s duties and obligations, (v) any
intentional act by a Participant that would jeopardize the Company’s licenses to
do business, or (vi) the commission by a Participant of any illegal and/or
unethical act that adversely and materially affects the character, goodwill and
public reputation of the Company.

 

  (c) Involuntary termination not for Cause: Eligibility for Awards is forfeited
on involuntary termination by the Company not for Cause before the Payment Date.
Participants classified as a Highly Compensated Employee (“HCE”) and eligible
for severance benefits as defined by the Severance Pay Policy then in effect are
eligible (but not guaranteed) to receive a pro-rated target bonus at the sole
discretion of the Company under the provisions of the Company’s Severance Pay
Policy then in effect.

 

2



--------------------------------------------------------------------------------

  (d) Retirement: If a Participant Retires (as defined below) prior to a Payment
Date and participated in the Plan for at least 26 full weeks of the Plan Year,
eligibility for an Award may (but is not guaranteed to) be prorated based on the
number of full weeks of participation in the Plan Year. If paid, a prorated
Award will be paid at the time that Awards are paid to Participants generally.
If participation in the Plan is for less than 26 full weeks during the Plan
Year, the Retiring Participant is not eligible for an Award for that Plan Year.
As used in this Section 4.4(d), “Retire” (and corresponding terms) means
voluntary termination of employment by a Participant with the Company or an
affiliated company, where that Participant is (x) age 55 or older with at least
15 years of service or (y) age 65 or older with at least 10 years of service, or
for non-U.S. participants, such other age as required to qualify for retirement
under applicable non-U.S. law with at least 15 years of service.

 

  (e) Death or disability: If a Participant dies or becomes disabled prior to a
Payment Date, eligibility for an Award may (but is not guaranteed to) be
prorated based on the number of full weeks of participation in the Plan Year. If
paid, any prorated Award will be paid at the time that Awards are paid to
Participants generally. A Participant will be considered “disabled” if the
Participant is disabled as defined under the provisions of the Company’s
Long-Term Disability Plan then in effect. For a Participant who dies prior to
the Payment Date, the Award (if paid) will be paid to the Participant’s
beneficiary as designated in the Participant’s group term life insurance at the
time of death.

 

5. DISCRETIONARY COMPANY THRESHOLDS

Awards may not be paid to any Participant if the Company fails to achieve one or
more minimum financial performance targets (the “Discretionary Company
Thresholds”) as determined and set by the Company in its sole discretion. The
Discretionary Company Thresholds may be set and/or amended by the Company at its
sole discretion at any time during the Plan Year and up to the Payment Date.

 

6. TIMING OF CALCULATIONS, PAYMENTS

 

6.1 Awards are earned by performance during the Plan Year and by remaining
actively employed by the Company through the date Awards are paid.

 

6.2 Subject to final approval by the Chief Executive Officer and the Board of
Directors, Awards will be paid on or before March 15 following the end of the
Plan Year with respect to which the Award relates (such date of payment, the
“Payment Date”).

 

6.3 Subject to Sections 4.4(c), 4.4(d) and 4.4(e), if a Participant’s employment
terminates for any reason (whether voluntarily or involuntarily) either during
the Plan Year or following the end of the Plan Year but prior to the Payment
Date, unless otherwise determined by the Company pursuant to the terms hereof,
no Award (or portion thereof) shall be payable or earned with respect to such
Plan Year.

 

6.4 It is intended that all Awards earned will be paid in cash. However, the
Company reserves the right to distribute common stock in the Company or other
non-cash forms of compensation in lieu of cash in the event economic
circumstances dictate such action.

 

3



--------------------------------------------------------------------------------

6.5 Federal and state income taxes and other required taxes will be withheld
from bonuses under applicable law.

 

6.6 To the extent that any Awards under the Plan are subject to Section 409A of
the Internal Revenue Code (“IRC”), the terms and administration of such Awards
shall comply with the provisions of such Section, applicable IRC guidance and
good faith reasonable interpretations thereof, and, to the extent necessary to
achieve compliance, such Awards shall be modified, replaced, or terminated at
the discretion of the Committee.

 

7. MAXIMUM ANNUAL BONUSES

The maximum Award to be received by any Participant shall not exceed 200% of the
Target Award (as defined below), inclusive of CEO Awards (as defined below).

 

8. CEO AWARDS

The Company reserves the right to award to a Participant a supplemental
discretionary bonus award in cases of exceptional and exceedingly deserving
circumstances, the amount of which shall be determined in the Chief Executive
Officer’s sole discretion (subject to the ratification by the Board of
Directors). This supplemental award is referred to herein as a “CEO Award.”

 

9. AWARD CALCULATION

 

9.1 Participants are eligible for an Award each Plan Year, based on
(a) financial measures (“Financial Performance Targets”) for the Company,
business unit or line of business, and (b) individual achievement of important
Company or individual objectives in each Participant’s area of responsibility
(“Strategic Performance Measures”).

 

9.2 Target Awards:

 

  (a) Each Participant will be assigned a “Target Award” by the Company in its
sole discretion (generally based on a Participant’s position and that position’s
potential contribution to the Company) by March 31 of each Plan Year. For new
hires or newly-eligible Participants (whether by transfer or promotion), the
Target Award will be set within ninety (90) days of eligibility for the Plan.

 

  (b)

Target Awards will be determined based on Financial Performance Targets and
Strategic Performance Measures established at or near the beginning of a Plan
Year for each Participant (or for new hires or newly-eligible Participants
(whether by transfer or promotion), established at or near the date of their
eligibility to participate in the Plan). Awards will be determined as set forth
in Section 9.5 below by making a preliminary determination of the Award based on
achievement of Financial Performance Targets and then adjusting that resulting
amount for each Participant (as further weighted by his or her Strategic
Performance Portion (as defined below)) based on performance against Strategic
Performance

 

4



--------------------------------------------------------------------------------

Measures. At the Committee’s direction, Strategic Performance Measures account
for 20% to 40% (inclusive) of the Target Award (depending on the executive
category) (the “Strategic Performance Portion”), and the remainder is the
“Financial Performance Portion.” For example, if the Committee determines that
an Award should be weighted 80% on financial measures and 20% on strategic
measures, then that Participant’s Financial Performance Portion would be 80%,
and that Participant’s Strategic Performance Portion would be 20%.

 

  (c) In the event that a Target Award amount or weighting of any component
thereof is changed during a Plan Year, the payment of that Plan Year’s Award
will be pro-rated based on the number of full weeks that each respective Target
Award (or such component’s weighting) was in force, unless other written
agreements supersede this provision.

 

9.3 Financial Performance Targets: Financial Performance Targets are approved by
the Board of Directors at or near the beginning of each Plan Year. Until
otherwise designated by the Board of Directors, EBITDA is the metric utilized to
set Financial Performance Targets for the Company, regions, business units and
lines of business, as adjusted to eliminate the effects of charges for
restructurings, discontinued operations, extraordinary items and other unusual
or non-recurring items as well as the cumulative effect of tax or accounting
changes. The Company (with the approval of the Board of Directors) reserves the
right to change the Financial Performance Target metric from time to time
without the necessity of amending the Plan.

 

9.4 Strategic Performance Measures:

 

  (a) Participants must have measurable Strategic Performance Measures set by
the Company in writing by March 31 of each Plan Year in respect of that Plan
Year, with the Company having the discretion (but not being required) to assign
relative weights to each such Strategic Performance Measure. If relative weights
are not assigned, then each Strategic Performance Measure will be given an equal
weighting.

 

  (b) For new hires or newly-eligible Participants (whether by transfer or
promotion), the Strategic Performance Measures must be set within ninety
(90) days of eligibility for the Plan.

 

  (c) Non-submission of Strategic Performance Measures to the Board of Directors
will make the Participant ineligible for an Award.

 

5



--------------------------------------------------------------------------------

9.5 Calculation of Awards: Following the conclusion of the Plan Year, assuming
the Discretionary Company Thresholds are satisfied, Awards are calculated as
follows:

 

  (a) Preliminary Award: Actual financial performance is compared to the
Financial Performance Targets, and an Adjustment Factor is then determined as
follows:

 

Achievement Against

Financial Performance

Target

  Adjustment Factor <= 70%   0% 100%   100% >=130%   200%

 

* The Adjustment Factor for financial performance achievement between 70% and
130% of the financial performance target will be linearly interpolated. For
example, achievement of 124.3% of the Financial Performance Target will result
in an Adjustment Factor of 181.00%.

The Adjustment Factor is then multiplied by the dollar amount of the full Target
Award. This product is the “Preliminary Award.”

 

  (b) Financial Performance Portion: The Preliminary Award is then multiplied by
the weighting of the Financial Performance Portion for the Participant. This
product becomes part of the Award for the Participant.

 

  (c) Strategic Performance Portion: First, the Preliminary Award is multiplied
by the weighting of the Strategic Performance Portion for the Participant to
determine a base amount attributable to Strategic Performance Measures (the
“Strategic Base Amount”). Second, following the end of the Plan Year, the Chief
Executive Officer (or where the Participant is the Chief Executive Officer, the
Committee) will score that Participant based on that Participant’s performance
against his or her Strategic Performance Measures, considered individually (and
if so, by taking into account their relative weightings) or by giving a single
score for all Strategic Performance Measures, as the Chief Executive Officer so
determines. The Participant’s performance against the Strategic Performance
Measures as so considered will be rated using a scorecard with a scale of 1
through 5 that has corresponding percentage grades1, and will take into account
recommendations from the Participant’s direct manager (as applicable). The
scorecard will also

 

 

1 The scorecard will be as follows:

 

Rating

  

Performance Assessment

   Preliminary Multiplier Against Portion
of Total Award Subject to Strategic
Measures   1    Far Below Expectations      0 %  2    Partially Met Expectations
     75 %  3    Met Expectations      100 %  4    Somewhat Exceeded Expectations
     125 %  5    Far Exceeded Expectations      150 % 

 

* A composite score of 4.2 (e.g., because four strategic measures weighted at
20% each received a “4” but a fifth strategic measure also weighted at 20%
received a “5”) would be linearly interpolated to result in a 130.0% preliminary
multiplier.

 

6



--------------------------------------------------------------------------------

contain space for commentary regarding the Participant’s performance if
appropriate (e.g., describing special circumstances). The information on the
scorecard, taken as a whole, is then used to determine a preliminary multiplier
against the Strategic Base Amount, which preliminary multiplier will range from
zero to a maximum of 150%. Third, once the preliminary multiplier is so
determined, the Chief Executive Officer (or where the Participant is the Chief
Executive Officer, the Committee) may (but is not required to) then further
adjust such preliminary multiplier (but not to be less than zero or more than
150%) after taking into account, among other things, the Participant’s
performance and positioning relative to his or her peer group, seniority,
experience, growth, development and accomplishments in respect of and outside
the Strategic Performance Measures (including, if relevant, in respect of other
objectives that became important Company or Participant priorities during the
year). The preliminary multiplier, as so further adjusted, then becomes the
ultimate multiplier, and the product of this ultimate multiplier and the
Strategic Base Amount becomes part of the Award for the Participant.

 

  (d) Sum of Resultant Products; Subject to Overall Cap: The resultant parts in
the ultimate sentences of Sections 9.5(b) and 9.5(c) are then added together to
arrive at an Award for the Participant (but subject to the other terms contained
in the Plan, including Section 9.5(e)), not to exceed the overall cap in
Section 7 hereof.

 

  (e) Role of CEO and Board of Directors. The final Award recommendation will be
made by the Chief Executive Officer and approved by the Board of Directors.

 

  (f) Subject to Discretionary Company Thresholds. Notwithstanding the
foregoing, if the Discretionary Company Thresholds in Section 5 are not met, no
Award (or portion thereof) will be earned or paid under the Plan.

 

10. SUSPENSION, AMENDMENT OR TERMINATION OF THE PLAN

The Company reserves the right at any time prior to payment of the Awards to
review, interpret, alter, suspend, amend, or terminate or discontinue (with or
without notice) the Plan (including in respect of a Plan Year already completed
if prior to the Payment Date in respect of that Plan Year), including, without
limitation, the calculation and method of and eligibility for Award payments,
provided, however, that any alterations or amendments to the Plan require the
approval of the Board of Directors, provided further, however, that any
alterations or deviations in respect of the process for determining the
Strategic Performance Portion pursuant to Section 9.5(c) hereof do not require
the approval of the Board if such alterations or deviations are otherwise
approved by the Chief Executive Officer. The Plan does not constitute a contract
of employment (express or implied) and cannot be relied upon as such. The Plan
does not alter the at-will employment relationship between the Company and the
Participants.

 

7



--------------------------------------------------------------------------------

11. ETHICS

The Board of Directors shall have the right to withhold or decrease a
Participant’s Award on account of a Participant’s violation(s) of the Standards
of Business Conduct or other Company policies, including, without limitation,
the failure to model and enforce the Company’s high standards of ethical conduct
or to demonstrate a commitment to a discrimination-, retaliation- and
harassment-free workplace. Conversely, the Board of Directors may increase
incentive compensation (up to the total maximum Award permitted under the Plan)
for a Participant who demonstrates extraordinary achievements in these critical
areas for the Company.

 

8